a \V Case 1:17-cr-00548-PAC Document 466 Filed 05/19/21 Page Wei >) Zoz|

| A\ Han Gl D.C pottu
“\ abe Stakes DrshSe Ni uliqe.

 

be Dre Aict oF A ous age

 

Soo Veal Stet

 

New York, Ne Tock [028 7

 

 

QE. Ane < S fakes N, So shea Noon Schulte.

 

SZ 9c. 540 (AAC) :

 

 

Donotgble. Wye Chatty:

 

 

\MHzchak is an exddubit { BZ copy vt_ mm envel ope. Cron a

 

leter mal te me by my phowrays. The postimacked Mle tx

 

shale. “vot teave “hs letter yntt| S/s/z1as_inhicated.

 

by. both Ande Wand ge fits Signatre and MY Ow. The \aher _

 

iis iso ppene® fe "Genet cofresponllannca! an\ kh _atecnty —

 

Cheat prvvileg ef wlotMatiton Py euen aay Vad +p the POD.

 

Sudye Conthy,, Abe Mee hxs None ‘hes Soe He 4st three

 

seus ‘bee my @aealous assdult on Ye Sixth riba — not

 

7

n\y AN poem is reading p& ghrscray—chunt i wat wyiteda tL,

 

bute the Consastent YZ fay lew, A he loters Lang

 

iv. to Tele with Nt hay ha\ay an peceipt Gad the Mega,

 

Coming /o pening ok ptkorroy—Cldeat pciutleged whe

 

L)

 

LT aA (wed +f US kn ce lous bAMutol NS Vy Vigo Lye wil Heaton |

 

no candor a0 _conSwarenk on Nanary 15,2021. fo Man Ht

 

Mobo, hub i eh a Wotton Loc peconSbepahon 4s LT a Not Me A

 

P\inee bo Cle a Qayly Bruel (watvly jue te Hy 42 hay huley it took

 

prkose. Lb cecetvoh Ate. qrvel rents Jesponse). My Nt Poe

=

 

Teconsy No sab & etl ork Stoahug s\n ambition ‘to the Ileal ogenny

 

an Delay of MY \ egal wal iso gee. or ree Gun lorfure. _

 

welders, Aa ban. ne NUL. books. anh thy. stiihens hea ee He

 

 

 

 
Cf,

we

Case 1:17-cr-00548-PAC Document 466 Filed 05/19/21 Page 2 of 4

Din ok _| looky putonbe, thy ben of atsile tedreahon, The her ‘of

 

arbi Wb Cornnibs Sicy Wes Such Ss Chwerios | Steed hopruvation Avo-ph,

 

Canstant (a4. Lighting +ilets Tht fo fot Qush, No heat of NC,

 

ale,

lth, Amina Cocstless others. These Conkrrors ‘af ConQnonent fife,

 

ands gogirar to Shoe Invates, anh the eonfiioas wolete both fhe.

 

CaM an E-iqutl Nyand peaks Yecaure- the Conddrons fof i bitvary,

 

wri no _leathimube pene logical heres an) \wpose Ciuel aad vivsvel

 

Qu nsiwar: T Detailed \N “Ay wertion Br ron “Aoration tut £ bohen_

 

Be adsticahon of Conktbons of conGoorwtt & prapely Crud ja the

 

t
Peneial (ase fal gave. Cbstanhyl Geo lew Sm “ewe Socal Crevit

 

to Yeoue Ay peguirint:

 

 

7 ake this Court Joy a Suh Ng iN that Motion because atairse-

 

Ir 1S esgautially pyvet-Nletoer: luk to way Por Me to appeal, ead the

 

‘

ve
MLL (ait Corte to helay My lea nil \ Be Mot hays fala Sid it te :

 

Ae VOL, p53 well a5 ochre We UNvaastth tonal confliwas °F Conbwetul

 

 

T sso pepo the Covet tt my Mobon for {fu purer” jinages of |

 

Nhe CTRs EMG gah F904 Seryers es SHI puistaading {pane iy

 

Lh. LOL — Nas \y f Year Nw Un Hout ngaary Acted at toca

 

\

oy) mu CP Wwierk3brhon {© aciess “He EX. Sever te Steal hen,

 

Leona. Ady. ESPIL Zorver — Aww. Vee Servers phe. tte. Big hal Chae.

 

5 (LOL, ank were aiven +n Ho govtlapent expect iho 5 state that i

 

—

Na Kuch wtortaal Ch io] expert” sestnory! while Snel fare oly

 

Lain, te tp the Aulenses eer. Te Yor Bows Clause of the

 

Uh “Dye york elwacly neues the 4ou es naga fo viol tig rw

 

Fe eehe- bages fo AK. Finge gs tt hy its DUM expects Otherwiy, L

 

WA nok ue a Sede Mal 0 a floilty to Pout the Guvectoull's

 

ev bance ax tid. (. TL 4 Khe (Curt Woes. hat fue. o\ Lis Nehoa SPA

 

Dre. Polage ylLrot be presiarel) Soc Akal by Netoher, S

 

 

 

 

 

 

 
Case 1:17-cr-00548-PAC Document 466 Filed 05/19/21 Page 3 of 4

Corstherny Ye lithied nature af belly Yvse. dutsheadary

 

se

Mp ons — Ah motion Loc Neersthoratior of the Mottin for

 

WNkitheation ok Canditors 9% canlnomont gard ho. Vota fos tN,

 

See, Ay foc" Unages Th Gaveitont (routhed ie tS AN 2xNeCT,

 

ay

is wHect Vully Tepes Wo Your ho rece. Whigs 9 tHese motions.

 

Consistent {x fu “secon Criutk Care Iw, ik the muck Aves pot cule. 7

 

sx these. Caitieal vrstions goon, EC fulll have do choi ut to Cie a

 

 

Yai bien for ystk The uit te Secon) Crreett to ardec Yor to_
Shue Pulings foc wrrh. :

 

 

Fuad ly, LE poke. for Me Caack tut My, Molion fe Sunpress

 

 

1 Pay ence. Seb Prom Pee NOL & algo 1S tanking The “qguarntent

J
Crove nok to Rle ¢ TIponsZ, se Lats maton %& alse > _penbing a Ten.

 

Snuonyar, vk Woes Nok peacls Ve Save Acheal L thyshall (Ss th. te we

 

DLN Wave @ _orergr wun.
0) —S \ \

 

 

 

 

espe sul Sobualtted,

 

 

 

Vochue Sah re
\

 

ih

eS

=:
GO"
er |e
at

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
8

BL OVE HAD 8S BOS es
gjuewaunbey IEA je1oeds ara coho
yoepuodseoD jesauag Sv. pau : 0 - ee

             
        

ZO00L AN "HHOA MAN
MOd Mad OSL
YALNS9 WNOILDSYYOD NVITOdOYLAW ~

DOW HYOA MAN

pSO-Lipes “ON Bay
ayinyssg enysor

 

HAC. Document 466 Filed 05/19/21 ‘Page 4 of 4

 

 

 

 

 

 
